DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-17 and 19-27 are allowed, and claims 12 and 18 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for air cooling electronic device with heat sinks and flow diverters, does not disclose, teach or suggest, following subject matter in claims:  
a second set of cooling fins thermally coupled to the heat source to allow a second airflow to pass through in between the second set of cooling fins to dissipate heat from the heat source, wherein the first and second set of cooling fins are substantially adjacent to each other
and disposed in a common plane;
a wall coupled to the second set of cooling fins, wherein the wall is positioned between the first set of cooling fins and the second set of cooling fins to separate an airflow into the first airflow flowing over the first set of cooling fins and the second airflow flowing over the second
set of cooling fins, wherein the first airflow and the second airflow are separate and distinct airflows, and wherein the second set of cooling fins extend substantially perpendicularly from the wall. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835